Citation Nr: 1507887	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  13-02 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia




THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services




ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to December 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).  


FINDING OF FACT

The Veteran has a current diagnosis of PTSD that is associated with an in-service stressor which is related to fear of hostile military activity.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether VA's statutory notice and development requirements have been satisfied in the present case, the Board finds that the Veteran is not prejudiced by its appellate adjudication of the issue of entitlement to service connection for PTSD.  The Board's determination herein granting service connection for this disorder represents a full grant of the benefit sought on appeal.  As such, this decision poses no risk of prejudice to the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2014).  A diagnosis of a mental disorder, including PTSD, must conform to the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125. 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f)(1). 

If the Veteran did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 1, 6 (1998). 

During the pendency of this appeal, the criteria for verifying in-service stressors were amended, effective July 13, 2010.  The amendment states that 

If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

38 C.F.R. § 3.304(f)(3).

The Veteran contends that he was exposed to numerous stressors during his military service which caused his current PTSD, including fearing for his life during firefights and receiving incoming rounds, witnessing dead children, and assisting moving wounded and deceased soldiers.

The Veteran's service treatment records and personnel records are negative for any complaints or diagnoses of a psychiatric disorder.  The Veteran's service personnel records show that he had service in Vietnam from August 1970 to December 1970, and that his military occupational specialty was "scout observer."  The personnel records also note that the Veteran drove a heavy truck to pick up wrecks at the scenes of accidents.  The Veteran's personnel records indicate that he received various medals, including the National Defense Service Medal, the Vietnam Service Medal with one Bronze Star, the Parachutist Badge, the Pathfinder Badge, and the Army Commendation Medal.  The Veteran's service treatment records are negative for any complaints of or treatment for psychiatric symptoms; however, his September 1971 separation examination reveals a finding of abnormal character and behavior disorder with inadequate personality which existed prior to entry to military service and was not incurred in the line of duty.

VA treatment records from 2007 reflect diagnoses of and treatment for psychiatric symptoms.  They reflect various psychiatric diagnoses, including schizophrenia, depression, anxiety, and PTSD.  Importantly, in a January 2011 VA treatment record, a VA clinical psychologist noted the Veteran's reported stressor of receiving friendly or hostile incoming fire from small arms, artillery, rockets, mortars or bombs, and, after reviewing the Veteran's psychiatric symptoms, diagnosed PTSD.  

Although the Veteran failed to appear for a VA psychiatric examination with regard to his PTSD, the Board finds the evidence of record in this instance to be sufficient to establish entitlement to service connection for PTSD.  

The medical evidence of record shows that the Veteran has a current diagnosis of PTSD for VA purposes.  See 38 C.F.R. § 4.125.  However, the RO has not made any attempt to verify any of the Veteran's reported stressors.  Additionally, the evidence of record does not reveal that the Veteran engaged in combat with the enemy.  The Veteran's service personnel records give no evidence of participation in combat, and there is no objective evidence that the Veteran was awarded decorations, medals, badges, or commendations confirming participation in combat. 

Although the Veteran is not objectively shown to have participated in combat during service which would allow the Board to accept the Veteran's lay statements as conclusive evidence of a stressor's occurrence, the regulatory changes which became effective on July 13, 2010 state that the Veteran's lay testimony alone is sufficient to establish the occurrence of a claimed in-service stressor if that stressor is related to the Veteran's fear of hostile military or terrorist activity.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f).

As noted above, the Veteran reported that he was subjected to incoming fire during service, which is a type of stressor that is related to fear of hostile military or terrorist activity.  

Although the Veteran did not undergo a VA examination with regard to his PTSD, the Board finds the January 2011 VA treatment record to be sufficient to establish entitlement to service connection under 38 C.F.R. § 3.304(f).  Specifically, the January 2011 VA treatment record was prepared by a VA clinical psychologist and states a diagnosis of PTSD based upon the Veteran's reported stressor of receiving friendly or hostile incoming fire from small arms, artillery, rockets, mortars, or bombs.  Thus, the stressors upon which the diagnosis of PTSD is based are the stressors which are related to the Veteran's fear of hostile military or terrorist activity.  Accordingly, the January 2011 VA treatment record is sufficient to establish that the claimed stressors reported involving fear of hostile military or terrorist activity is adequate to support a diagnosis of PTSD. 

Moreover, the Veteran's stressors are consistent with the places, types, and circumstances of his service, as his service personnel records reflect that he worked as a scout observer and drove heavy trucks to pick up wrecks at the scenes of accidents.  The Board finds no reason to question the credibility of the Veteran's statements regarding his exposure to artillery fire during service and his resulting fear and terror.  Accordingly, in accordance with the regulatory changes made to 38 C.F.R. § 3.304(f)(3), effective July 13, 2010, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressors.  Therefore, there is competent and credible evidence of record which establishes the occurrence of the Veteran's claimed stressor that relates to the Veteran's fear of hostile military or terrorist activity, as well as a finding by a VA clinical psychologist that the claimed stressor is adequate to support a diagnosis of PTSD. 

Thus, the Board finds that the Veteran has a current diagnosis of PTSD that is associated with in-service stressors related to fear of hostile military activity.  See 38 C.F.R. § 3.304(f)(3) (July 13, 2010).  Applying the doctrine of reasonable doubt, the Board finds that the Veteran's PTSD is related to his active military service and therefore, service connection for PTSD is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


